Exhibit JIMMY C.H. CHEUNG & CO. Certified Public Accountants Members of Kreston International Registered with the Public Company Accounting Oversight Board CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE BOARD OF DIRECTORS OF SONGZAI INTERNATIONAL HOLDING GROUP, INC. We hereby consent to the re-issue of our opinion on the audited financial statements of Songzai International Holding Group, Inc. and subsidiaries for the year ended December 31, 2006 for use in a Form 10-K /A that it expects to file with the SEC on or about April 22 , 2008. /s/ JIMMY C.H. CHEUNG & CO. JIMMY C.H. CHEUNG & CO. Certified Public Accountants Hong Kong Date:
